STATE OF MICHIGAN

                           COURT OF APPEALS



RONALD ABDELLA,                                                    UNPUBLISHED
                                                                   May 10, 2018
              Plaintiff-Appellant,

v                                                                  No. 338081
                                                                   Saginaw Circuit Court
STATE STREET REALTY, LLC, and BRENDA                               LC No. 17-032131-CB
J. MCNALLY,

              Defendants-Appellees.


Before: SHAPIRO, P.J., and M. J. KELLY and O’BRIEN, JJ.

SHAPIRO, P.J. (concurring).

        I agree that the trial court properly granted summary disposition to defendant because
plaintiff did not satisfy the contractual requirement to obtain a conventional mortgage covering
the entire sale price. I write separately to note my disagreement with the majority’s conclusion
that the contract did not require defendant to provide proof of the loan commitment. I would
conclude that the contract implicitly included such a requirement and that defendant’s failure to
provide such proof provided an alternative basis for the grant of summary disposition.

                                                           /s/ Douglas B. Shapiro




                                               -1-